     Case 1:19-cv-07196 Document 1 Filed 12/23/19 Page 1 of 14 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 RUSHANE MORRIS, on behalf of himself,
 individually, and on behalf of all others similarly-
 situated,
                                                                  COMPLAINT
                                    Plaintiff,
                                                                  Docket No.: 19-cv-07196
                     -against-
                                                                  Jury Trial Demanded
 LASERSHIP, INC.,

                                    Defendant.


       RUSHANE MORRIS (“Plaintiff”), on behalf of himself, individually, and on behalf of all

others similarly-situated, (collectively as “FLSA Plaintiffs,” as that term is defined below), by and

through his attorneys, BORRELLI & ASSOCIATES, P.L.L.C., as and for his Complaint against

LASERSHIP, INC. (“Defendant”), alleges upon knowledge as to himself and his own actions and

upon information and belief as to all other matters as follows:

                                       NATURE OF CASE

       1.      This is a civil action seeking damages and equitable relief based upon Defendant’s

willful violations of Plaintiff’s rights guaranteed to him by: (i) the overtime provisions of the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. § 207(a); (ii) the overtime provisions of the New York

Labor Law (“NYLL”), NYLL § 160, N.Y. Comp. Codes R. & Regs. (“NYCRR”) tit. 12 § 142-

2.2; (iii) the minimum wage provisions of the NYLL, NYLL § 652, NYCRR tit. 12 § 142-2.1; (iv)

the NYLL’s requirement that employees receive one hour’s pay at the minimum wage rate for any

day in which the spread-of-hours worked exceeds ten, NYLL § 652(1), 12 NYCRR § 142-2.4; (v)

the NYLL’s requirement that employers provide on each payday wage statements to their

employees containing specific categories of accurate information, NYLL § 195(3); (vi) the


                                                  1
      Case 1:19-cv-07196 Document 1 Filed 12/23/19 Page 2 of 14 PageID #: 2



NYLL’s requirement that employers furnish employees with a wage notice containing specific

categories of accurate information upon hire, NYLL § 195(1); and (vii) any other claim(s) that can

be inferred from the facts set forth herein.

       2.      Plaintiff worked for Defendant - - a Northeast regional parcel-delivery company -

- as a parcel delivery driver in New York City from January 2014 until December 17, 2017. As

described below, throughout his employment, Defendant willfully failed to pay Plaintiff the wages

lawfully due to him under the FLSA and the NYLL. Specifically, Defendant required Plaintiff to

work, and Plaintiff did in fact work, more than forty hours each workweek or virtually each week,

yet Defendant intentionally failed to compensate Plaintiff at least at the statutorily-required rate

of one and one-half times his regular rate of pay, or one and one-half times the minimum wage

rate, if greater, for any hours that he worked in excess of forty in a week. Instead, Defendant paid

Plaintiff on a piece-rate basis without any regard to actual hours worked, in violation of the FLSA’s

and the NYLL’s overtime provisions, and which when added up per week, routinely fell below the

NYLL’s minimum wage rate for every hour worked.

       3.      Additionally, Defendant also violated the NYLL by: failing to pay Plaintiff an

additional hour’s pay at the minimum wage rate when his spread-of-hours exceeded ten; failing to

provide Plaintiff with accurate wage statements on each payday; and failing to provide Plaintiff

with an accurate wage notice upon his hire.

       4.      Defendant paid and treated all of its parcel delivery drivers in the same or similar

manner.

       5.      Accordingly, Plaintiff brings this lawsuit against Defendant pursuant to the

collective action provisions of the FLSA, 29 U.S.C. § 216(b), on behalf of himself, individually,

and on behalf of all other persons similarly-situated during the applicable FLSA limitations period



                                                 2
      Case 1:19-cv-07196 Document 1 Filed 12/23/19 Page 3 of 14 PageID #: 3



who suffered damages as a result of Defendant’s willful violations of the FLSA. Plaintiff brings

his claims under the NYLL and the NYCRR on behalf of himself, individually, and on behalf of

any FLSA Plaintiff, as that term is defined below, who opts-into this action.

                                  JURISDICTION AND VENUE

        6.       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, as this action

arises under 29 U.S.C. § 201, et seq. The supplemental jurisdiction of the Court is invoked

pursuant to 28 U.S.C. § 1367 over all claims arising under New York law.

        7.       Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)(2), as a

substantial part of the actions or omissions comprising the claims for relief occurred within this

judicial district.

                                              PARTIES

        8.       At all relevant times herein, Plaintiff worked for Defendant in New York, and was

an “employee” entitled to protection as defined by the FLSA, the NYLL, and the NYCRR.

        9.       At all relevant times herein, Defendant was and is a Delaware corporation,

registered to do business in New York, with its principal place of business and address for service

of process located at 1912 Woodford Road, Vienna, Virginia 22182.

        10.      At all relevant times herein, Defendant employed more than eleven employees in

New York.

        11.      At all relevant times herein, Defendant was an “employer” within the meaning of

the FLSA and the NYLL. Additionally, during all times relevant to the FLSA, Defendant’s

qualifying annual business exceeded and exceeds $500,000.00, and Defendant was and is engaged

in interstate commerce within the meaning of the FLSA as it conducted business across state lines,

as is evidenced by the fact that it is organized under the laws of Delaware, is registered to receive



                                                   3
      Case 1:19-cv-07196 Document 1 Filed 12/23/19 Page 4 of 14 PageID #: 4



service of process and is headquartered in Virginia, and operates and does business in New York,

the combination of which subjects Defendant to the FLSA’s overtime requirements as an

enterprise.

                          COLLECTIVE ACTION ALLEGATIONS

       12.     Plaintiff seeks to bring this suit to recover from Defendant unpaid overtime

compensation and liquidated damages pursuant to the applicable provisions of the FLSA, 29

U.S.C. § 216(b), individually, on his own behalf, as well as on behalf of those in the following

collective:

               Current and former parcel delivery drivers of Defendant, who during
               the applicable FLSA limitations period, performed any work for
               Defendant and who give consent to file a claim to recover damages
               for unpaid overtime compensation and liquidated damages that is
               legally due to them (“FLSA Plaintiffs”).

       13.     Defendant treated Plaintiff and all FLSA Plaintiffs similarly in that Plaintiff and all

FLSA Plaintiffs: (1) performed similar tasks, as described in the “Background Facts” section

below; (2) were subject to the same laws and regulations; (3) were paid in the same or similar

manner; (4) were required to work in excess of forty hours in a workweek; and (5) were not paid

the required one and one-half times their respective regular rates of pay for all hours worked per

workweek in excess of forty.

       14.     At all relevant times, Defendant is and has been aware of the requirements to pay

Plaintiff and FLSA Plaintiffs at an amount equal to the rate of one and one-half times their

respective regular rates of pay for all hours worked each workweek above forty, yet it purposefully

and willfully chose and chooses not to do so.




                                                 4
      Case 1:19-cv-07196 Document 1 Filed 12/23/19 Page 5 of 14 PageID #: 5



        15.     Thus, all FLSA Plaintiffs are victims of Defendant’s pervasive practice of willfully

refusing to pay its employees overtime compensation for all hours worked per workweek above

forty, in violation of the FLSA.

                                     BACKGROUND FACTS

        16.     Defendant is a parcel-delivery company that delivers packages and post throughout

New York and across the Northeast region of the United States.

        17.     In January 2014, Defendant hired Plaintiff to work as a delivery driver. Plaintiff

held this position until the termination of his employment on December 17, 2017.

        18.     Plaintiff’s direct supervisor throughout his employment was Ollie Worthy,

Defendant’s General Manager. Worthy personally hired and fired Plaintiff, determined Plaintiff’s

schedule, set Plaintiff’s rate of pay.

        19.     As a delivery driver, Plaintiff’s primary duties, as the name suggests, consisted of

delivering packages and post to customers, solely in New York State, and primarily in Brooklyn.

        20.     Throughout Plaintiff’s employment, Defendant typically required him to work, and

he did work, six days per week, Monday through Saturday, from 6:00 a.m. until at least 9:00 p.m.,

without an uninterrupted break, for a total of approximately ninety hours per week.

        21.     Throughout his employment, Defendant paid Plaintiff on a piece-rate basis,

whereby Plaintiff received a specific rate per package he delivered. Specifically, Defendant paid

Plaintiff $1.50 per package delivered from the time of his hire until July 2017. In July 2017,

Defendant began to pay Plaintiff between $1.50 and $2.00 per package delivered. At no time

during his employment did Defendant provide Plaintiff with an overtime premium for his hours

worked in a week in excess of forty.




                                                 5
     Case 1:19-cv-07196 Document 1 Filed 12/23/19 Page 6 of 14 PageID #: 6



       22.     Additionally, throughout Plaintiff’s employment, Defendant routinely failed to pay

Plaintiff at least at the then-applicable minimum wage rates under the NYLL.

       23.     Defendant also failed to provide Plaintiff with an additional hour’s pay at the

minimum wage rate on each day when the spread-of-hours between the beginning and end of his

shift exceeded ten, which was virtually every day that he worked, and when his rate of pay fell at

or below the effective minimum wage rate for the week.

       24.     By way of example only, during the week of June 5 through June 11, 2016, Plaintiff

worked six days, Monday through Saturday, from 6:00 a.m. until 9:00 p.m., without an

uninterrupted break, for a total of ninety hours that week. For his work that week, Plaintiff received

$800.00, which amounts to $8.89 per hour for each hour of work. Defendant therefore did not pay

Plaintiff at least at New York’s statutorily required minimum wage rate for all hours worked during

this week. Further, Defendant failed to compensate Plaintiff at the statutorily required rate of at

least one and one-half times the minimum wage rate for any of the hours that he worked during

this week in excess of forty, which was greater than his regular rate during this week, and failed

to provide him with an additional hour’s pay at the minimum wage rate on each day that his

workday exceeded ten hours from start to finish, which was each day worked during this week.

       25.     By way of another example, during the week of December 4 through December 10,

2016, Plaintiff worked six days, Monday through Saturday, from 6:00 a.m. until 9:00 p.m., without

an uninterrupted break, for a total of ninety hours that week. For his work that week, Plaintiff

received $4,000.00, which amounts to $44.44 per hour for each hour of work. Defendant failed to

compensate Plaintiff at the statutorily required rate of one and one-half times his regular rate for

any of the hours that he worked during this week in excess of forty.

       26.     Defendant paid Plaintiff on a weekly basis via direct deposit.



                                                  6
     Case 1:19-cv-07196 Document 1 Filed 12/23/19 Page 7 of 14 PageID #: 7



          27.   On each occasion when Defendant paid Plaintiff, Defendant failed to provide

Plaintiff with any wage statement, let alone one that accurately listed, inter alia, his actual hours

worked per week, his regular rate of pay for all hours worked, or his overtime rate of pay for all

hours worked over forty in a week.

          28.   Moreover, upon his hire, Defendant failed to provide Plaintiff with any wage notice,

let alone one that accurately listed, inter alia: the regular payday designated by the employer; the

name of the employer; any “doing business as” names used by the employer; the physical address

of the employer’s main office or principal place of business, and a mailing address if different; and

the telephone number of the employer.

          29.   Defendant treated Plaintiff and FLSA Plaintiffs in the same manner described

herein.

          30.   Defendant acted in the manner described herein so as to maximize its profits while

minimizing its labor costs and overhead.

          31.   Each hour that Plaintiff worked was for Defendant’s benefit.

                   FIRST CLAIM FOR RELIEF AGAINST DEFENDANT
                            Unpaid Overtime under the FLSA

          32.   Plaintiff and FLSA Plaintiffs repeat, reiterate, and re-allege each and every

allegation set forth above with the same force and effect as if more fully set forth herein.

          33.   29 U.S.C. § 207(a) requires employers to compensate their employees at a rate not

less than one and one-half times their regular rates of pay for all hours worked exceeding forty in

a workweek.

          34.   As described above, Defendant is an employer within the meaning of the FLSA,

while Plaintiff and FLSA Plaintiffs are employees within the meaning of the FLSA.




                                                  7
      Case 1:19-cv-07196 Document 1 Filed 12/23/19 Page 8 of 14 PageID #: 8



       35.      As also described above, Plaintiff and FLSA Plaintiffs worked in excess of forty

hours in a workweek, yet Defendant failed to compensate them in accordance with the FLSA’s

overtime provisions.

       36.      Defendant willfully violated the FLSA.

       37.      Plaintiff and FLSA Plaintiffs are entitled to overtime pay for all hours worked per

week in excess of forty at the rate of one and one-half times their respective regular rates of pay.

       38.      Plaintiff and FLSA Plaintiffs are also entitled to liquidated damages and attorneys’

fees for Defendant’s violations of the FLSA’s overtime provisions.

                 SECOND CLAIM FOR RELIEF AGAINST DEFENDANT
                     Unpaid Overtime under the NYLL and the NYCRR

       39.      Plaintiff and any FLSA Plaintiff who opts-into this action, repeat, reiterate, and re-

allege each and every allegation set forth above with the same force and effect as if more fully set

forth herein.

       40.      NYLL § 160 and 12 NYCRR § 142-2.2 require employers to compensate their

employees at a rate not less than one and one-half times their regular rates of pay, or one and one-

half times the minimum wage rate, if greater, for all hours worked exceeding forty in a workweek.

       41.      As described above, Defendant is an employer within the meaning of the NYLL

and the NYCRR, while Plaintiff and any FLSA Plaintiff who opts-into this action, are employees

within the meaning of the NYLL and the NYCRR.

       42.      As also described above, Plaintiff and any FLSA Plaintiff who opts-into this action,

worked in excess of forty hours in a workweek, yet Defendant failed to compensate them in

accordance with the NYLL’s and the NYCRR’s overtime provisions.




                                                  8
      Case 1:19-cv-07196 Document 1 Filed 12/23/19 Page 9 of 14 PageID #: 9



       43.      Plaintiff and any FLSA Plaintiff who opts-into this action, are entitled to overtime

pay for all hours worked per week in excess of forty at the rate of one and one-half times their

respective regular rates of pay, or one and one-half times the minimum wage rate, if greater.

       44.      Plaintiff and any FLSA Plaintiff who opts-into this action, are also entitled to

liquidated damages, interest, and attorneys’ fees for Defendant’s violations of the NYLL’s and the

NYCRR’s overtime provisions.

                   THIRD CLAIM FOR RELIEF AGAINST DEFENDANT
                    Unpaid Minimum Wages under the NYLL and the NYCRR

       45.      Plaintiff and any FLSA Plaintiff who opts-into this action, repeat, reiterate, and re-

allege each and every allegation set forth above with the same force and effect as if more fully set

forth herein.

       46.      NYLL § 652 and 12 NYCRR § 142-2.1 prescribe a minimum wage that employers

must pay to their employees for each hour worked.

       47.      As described above, Defendant is an employer within the meaning of the NYLL

and the NYCRR, while Plaintiff and any FLSA Plaintiff who opts-into this action, are employees

within the meaning of the NYLL and the NYCRR.

       48.      As also described above, Defendant did not compensate Plaintiff and any FLSA

Plaintiff who opts-into this action, at least at the minimum hourly rate required by the NYLL and

the NYCRR for all hours worked.

       49.      At the least, Plaintiff and any FLSA Plaintiff who opts-into this action, are entitled

to the minimum rate of pay required by the NYLL and the NYCRR for all hours worked.

       50.      Plaintiff and any FLSA Plaintiff who opts-into this action, are also entitled to

liquidated damages, interest, and attorneys’ fees for Defendant’s violations of the NYLL’s and the

NYCRR’s minimum wage provisions.

                                                  9
    Case 1:19-cv-07196 Document 1 Filed 12/23/19 Page 10 of 14 PageID #: 10



                   FOURTH CLAIM FOR RELIEF AGAINST DEFENDANT
              Violation of the NYLL’s and the NYCRR’s Spread of Hours Requirements

        51.     Plaintiff and any FLSA Plaintiff who opts-into this action, repeat, reiterate, and re-

allege each and every allegation set forth above with the same force and effect as if more fully set

forth herein.

        52.     NYLL § 652 and 12 NYCRR § 142-2.4 provide that an employee shall receive one

hour’s pay at the minimum hourly wage rate for any day worked in which the spread-of-hours

exceeds ten.

        53.     As described above, Defendant is an employer within the meaning of the NYLL

and the NYCRR, while Plaintiff and any FLSA Plaintiff who opts-into this action, are employees

within the meaning of the NYLL and the NYCRR.

        54.     As also described above, Defendant failed to provide Plaintiff and any FLSA

Plaintiff who opts-into this action, with spread of hours pay for each day when the spread of hours

of their workday exceeded ten.

        55.     Plaintiff and any FLSA Plaintiff who opts-into this action, are entitled to recover

one hour’s pay, at the minimum wage rate, for all days during which their shifts exceeded ten hours

from start to finish.

        56.     Plaintiff and any FLSA Plaintiff who opts-into this action, are also entitled to

liquidated damages, interest, and attorneys’ fees for Defendant’s failure to pay the required spread

of hours pay.




                                                 10
    Case 1:19-cv-07196 Document 1 Filed 12/23/19 Page 11 of 14 PageID #: 11



                    FIFTH CLAIM FOR RELIEF AGAINST DEFENDANT
                Failure to Furnish Proper Wage Statements in Violation of the NYLL

       57.      Plaintiff and any FLSA Plaintiff who opts-into this action, repeat, reiterate, and re-

allege each and every allegation set forth above with the same force and effect as if more fully set

forth herein.

       58.      NYLL § 195(3) requires that employers furnish employees with wage statements

containing accurate, specifically enumerated criteria on each occasion when the employer pays

wages to the employee.

       59.      As described above, Defendant is an employer within the meaning of the NYLL,

while Plaintiff and any FLSA Plaintiff who opts-into this action, are employees within the meaning

of the NYLL.

       60.      As also described above, Defendant, on each payday, failed to furnish Plaintiff and

any FLSA Plaintiff who opts-into this action, with any wage statements, let alone ones that

accurately contained the criteria required under the NYLL.

       61.      Prior to February 27, 2015, pursuant to NYLL § 198(1-d), Defendant is liable to

Plaintiff and any FLSA Plaintiff who opts-into this action, in the amount of $100 for each

workweek after the violation occurred, up to a statutory cap of $2,500.

       62.      On or after February 27, 2015, pursuant to NYLL § 198(1-d), Defendant is liable

to Plaintiff and any FLSA Plaintiff who opts-into this action, in the amount of $250 for each

workday after the violation occurred, up to a statutory cap of $5,000.




                                                 11
    Case 1:19-cv-07196 Document 1 Filed 12/23/19 Page 12 of 14 PageID #: 12



                  SIXTH CLAIM FOR RELIEF AGAINST DEFENDANT
                 Failure to Furnish Proper Wage Notice in Violation of the NYLL

       63.      Plaintiff and any FLSA Plaintiff who opts-into this action, repeat, reiterate, and re-

allege each and every allegation set forth above with the same force and effect as if more fully set

forth herein.

       64.      NYLL § 195(1) requires that employers furnish employees with a wage notice

containing accurate, specifically enumerated criteria at the time of hire.

       65.      As described above, Defendant is an employer within the meaning of the NYLL,

while Plaintiff and any FLSA Plaintiff who opts-into this action, are employees within the meaning

of the NYLL.

       66.      As also described above, Defendant failed to provide Plaintiff and any FLSA

Plaintiff who opts-into this action, with any wage notice at hire, let alone one accurately containing

the criteria required under the NYLL.

       67.      Prior to February 27, 2015, pursuant to NYLL § 198(1-b), Defendant is liable to

Plaintiff and any FLSA Plaintiff who opts-into this action, in the amount of $50 for each workweek

after the violation occurred, up to a statutory cap of $2,500.

       68.      On or after February 27, 2015, pursuant to NYLL § 198(1-b), Defendant is liable

to Plaintiff and any FLSA Plaintiff who opts-into this action, in the amount of $50 for each

workday after the violation occurred, up to a statutory cap of $5,000.

                                DEMAND FOR A JURY TRIAL

       69.      Pursuant to FRCP 38(b), Plaintiff and FLSA Plaintiffs demand a trial by jury on all

claims in this action.




                                                 12
    Case 1:19-cv-07196 Document 1 Filed 12/23/19 Page 13 of 14 PageID #: 13



                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff and FLSA Plaintiffs demand judgment against Defendant as

follows:

          a.    A judgment declaring that the practices complained of herein are unlawful and in

willful violation of the aforementioned United States and New York State Laws;

          b.    Preliminary and permanent injunctions against Defendants and their officers,

owners, agents, successors, employees, representatives, and any and all persons acting in concert

with them, from engaging in each of the unlawful practices, policies, customs, and usages set forth

herein;

          c.    An order restraining Defendant from any retaliation against Plaintiff and/or FLSA

Plaintiffs for participation in any form of this litigation;

          d.    Designation of this action as an FLSA collective action on behalf of Plaintiff and

FLSA Plaintiffs and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to the FLSA

Plaintiffs, apprising them of the pendency of this action, permitting them to assert timely FLSA

claims in this action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b), and

tolling of the statute of limitations;

          e.    All damages that Plaintiff and FLSA Plaintiffs have sustained as a result of

Defendant’s conduct, including all unpaid wages and any short fall between wages paid and those

due under the law that Plaintiff and FLSA Plaintiffs would have received but for Defendant’s

unlawful payment practices;

          f.    Liquidated damages and any other statutory penalties as recoverable under the

FLSA and the NYLL;




                                                   13
    Case 1:19-cv-07196 Document 1 Filed 12/23/19 Page 14 of 14 PageID #: 14



       g.      Awarding Plaintiff and FLSA Plaintiffs their reasonable attorneys’ fees, as well as

their costs and disbursements incurred in connection with this action, including expert witness fees

and other costs and expenses, and an award of a service payment to Plaintiff;

       h.      Designation of Plaintiff and his counsel as collective action representatives under

the FLSA;

       i.      Pre-judgment and post-judgment interest, as provided by law; and

       j.      Granting Plaintiff and FLSA Plaintiffs such other and further relief as this Court

finds necessary and proper.

Dated: Garden City, New York
       December 23, 2019

                                              Respectfully submitted,

                                              BORRELLI & ASSOCIATES, P.L.L.C.
                                              Attorneys for Plaintiff
                                              910 Franklin Avenue, Suite 200
                                              Garden City, New York 11530
                                              Tel.: (516) 248-5550
                                              Fax: (516) 248-6027


                                      By:     ________________________________________
                                              MATTHEW J. FARNWORTH, ESQ. (MF 0304)
                                              ALEXANDER T. COLEMAN, ESQ. (AC 8151)
                                              MICHAEL J. BORRELLI, ESQ. (MB 8533)




                                                14
